                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

CLYDE J. HOLLIDAY, III,

     Plaintiff,

v.                                Case No.: 8:18-cv-1327-T-33CPT

MARKEL SYNDICATE 3000 AT
UNDERWRITERS AT LLOYDS,

     Defendant.
______________________________/
                                ORDER
     This matter comes before the Court pursuant to Defendant

Markel Syndicate 3000 at Underwriters at Lloyds’ Motion to

Dismiss the Second Amended Complaint (Doc. # 38), filed on

October 19, 2018. Pro se Plaintiff Clyde J. Holliday, III,

failed to file a response in opposition and the time for

filing one has expired. For the reasons that follow, the

Motion is granted.

I.   Background

     A detailed discussion of the history of this case, and

Holliday’s prior action, is unnecessary at this juncture.

Suffice it to say that Holliday initiated this action against

Markel Syndicate 3000 on June 4, 2018. (Doc. # 1).

     After   Holliday   filed    an     Amended   Complaint,   Markel

Syndicate 3000 moved to dismiss. (Doc. ## 7, 17). The Court



                                  1
granted that motion in part and denied it in part on October

5, 2018. (Doc. # 33). The Court dismissed three counts of the

Amended Complaint with prejudice for failure to state a claim

and for being time-barred. (Id.). But the Court dismissed the

fourth    count   without   prejudice      to   the   extent   the   Court

construed it as a malicious prosecution claim. (Id.).

     Holliday     then    filed    a   Second   Amended   Complaint    on

October 18, 2018, asserting a single malicious prosecution

claim. (Doc. # 36). Holliday alleges that Markel Syndicate

3000 maliciously sent a letter to the State of Florida falsely

claiming that Holliday, a surplus lines insurance agent who

used to work with Markel Syndicate 3000, had embezzled over

$300,000 from it. (Id. at 3, 5-6). As a result of that letter,

Holliday was charged with a felony in the Tenth Judicial

Circuit in and for Polk County, Florida. (Id.). The Second

Amended   Complaint      states:   “This   [criminal]     case   was   the

subject of a Notice of Nolle Prosequi issued by the 10th

Judicial Circuit Court on October 8, 2013.” (Id. at 3, 9).

     Markel Syndicate 3000 has now filed a Motion to Dismiss,

arguing the malicious prosecution claim is time-barred. (Doc.

# 38). Holliday has not responded and the time for responding

has expired.




                                       2
II.    Legal Standard

       The Court construes pro se pleadings liberally and holds

them to a less stringent standard than those drafted by

attorneys. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.

2003). But, “a pro se litigant is still required to conform

to procedural rules, and a district judge is not required to

rewrite a deficient pleading.” McFarlin v. Douglas County,

587 F. App’x 593, 595 (11th Cir. 2014).

       On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and    construes   them   in    the   light   most   favorable   to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262    (11th   Cir.   2004).    Further,     this   Court   favors   the

plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(citations

omitted). Courts are not “bound to accept as true a legal


                                      3
conclusion    couched    as    a   factual    allegation.”        Papasan    v.

Allain, 478 U.S. 265, 286 (1986). “The scope of review must

be limited to the four corners of the complaint” and attached

exhibits. St. George v. Pinellas County, 285 F.3d 1334, 1337

(11th Cir. 2002).

III. Analysis

     Markel     Syndicate      3000       argues    the     Second    Amended

Complaint should be dismissed with prejudice because the

single malicious prosecution claim is time-barred. (Doc. # 38

at 2-3). “A statute of limitations bar is ‘an affirmative

defense, and . . . plaintiff[s] [are] not required to negate

an affirmative defense in their complaint.’” La Grasta v.

First   Union   Sec.,    Inc.,      358    F.3d     840,    845   (11th   Cir.

2004)(citation omitted). Dismissal under Rule 12(b)(6) on

statute of limitations grounds “is appropriate only if it is

‘apparent from the face of the complaint’ that the claim is

time-barred.” Id. (citation omitted).

     The statute of limitations for malicious prosecution

under   Florida    law    is       four    years.     See    Fla.    Stat.   §

95.11(3)(o)(setting a four-year statute of limitations for

“[a]n action for assault, battery, false arrest, malicious

prosecution, malicious interference, false imprisonment, or

any other intentional tort”). The statute of limitations


                                      4
begins to run when the prosecution is terminated in the

plaintiff’s favor. See Olson v. Johnson, 961 So. 2d 356, 359

(Fla. 2nd DCA 2007)(“For a cause of action for malicious

prosecution,   the   right    to    maintain    a       suit   arises    upon

termination of the prosecution favorably to the plaintiff.”).

     Here, the Second Amended Complaint alleges the charges

against   Holliday   were    terminated   via       a    Notice   of    Nolle

Prosequi on October 8, 2013. (Doc. # 36 at 3). So, the four-

year statute of limitations ran on October 8, 2017. This

action was not initiated until June 4, 2018. Therefore, on

the face of the Second Amended Complaint, the claim is time-

barred.

     And no facts alleged in the Second Amended Complaint

support that the statute of limitations should be tolled.

“Section 95.051(1) of the Florida Statutes delineates an

exclusive list of conditions that can ‘toll’ the running of

the statute of limitations.” Carroll v. TheStreet.com, Inc.,

No. 11-CV-81173, 2014 WL 5474061, at *5 (S.D. Fla. July 10,

2014). The Second Amended Complaint does not establish a

circumstance   enumerated      in    Section    95.051.        And     Markel

Syndicate 3000 is correct that “the timely commencement of an

earlier proceeding is not one of” the enumerated reasons for




                                    5
tolling the statute of limitations under Section 95.051.

(Doc. # 38 at 4).

     Holliday’s argument to the contrary within the Second

Amended Complaint is unavailing. At one point in the Second

Amended   Complaint,   Holliday       asserts   that    there   is   “an

extended Period of the Statute of Limitations to 12 years

from the Date of Discovery or Date of Commission under Statute

# 95.11.” (Doc. # 36 at 8). This is incorrect. As the Court

explained in its previous Order on the motion to dismiss the

Amended Complaint, Section 95.031(2)(a) “does not stand for

[the]   proposition”   that   the     statute   of     limitations   for

Holliday’s   claims    is     twelve      years      because    Section

95.031(2)(a) merely provides that “a claim for fraud must be

brought within twelve years of when the fraud occurred,

regardless of when the fraud was discovered.” (Doc. # 33 at

9). The statute of limitations for the malicious prosecution

claim is four years, not twelve years.

     Additionally, in the Second Amended Complaint, Holliday

asserts the statute of limitations has not run because of a

previous action Holliday alleges he filed. (Doc. # 36 at 3).

Specifically, Holliday states that his “original and ongoing

complaint was first filed with the United States District

Court, in and for the Middle District of Florida on October


                                  6
2,     2013,       which     is    within       the    four     year    Statute     of

Limitations.” (Id.). It is unclear to what federal action

beginning in 2013 Holliday is referencing.

       Regardless, “[w]hen an action is dismissed, the statute

of limitations is not tolled during the period that the

dismissed action was pending; rather, the statute will run as

if the dismissed action had never been filed.” Steinberg v.

Barclay’s Nominees (Branches) Ltd., No. 04-60897-CIV, 2008 WL

4601043, at *8 (S.D. Fla. Sept. 30, 2008)(citation omitted).

Therefore, the existence of a previous action brought by

Holliday asserting a malicious prosecution claim would not

toll the statute of limitations here. See Harkleroad v.

Claxton, No. CV 408-167, 2011 WL 13199127, at *3 (S.D. Ga.

Dec.    12,    2011)(“While         Plaintiff’s         first    suit   was   timely

filed, her second suit was filed almost a year after the

statute       of    limitations      had     expired.      The   two    suits     were

separate suits filed under different case numbers, and this

Court sees no reason to treat them as one suit even though

they    were       pending    at    the     same      time.”).   The    statute     of

limitations is based on the date this case was initiated,

which is June 4, 2018 — months after the four-year statute of

limitations ran.




                                            7
      Because the sole claim in the Second Amended Complaint

is time-barred, the Second Amended Complaint is dismissed

with prejudice and the case will be closed.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant   Markel   Syndicate   3000   at   Underwriters   at

      Lloyds’ Motion to Dismiss the Second Amended Complaint

      (Doc. # 38) is GRANTED. The Second Amended Complaint is

      dismissed with prejudice.

(2)   The Clerk is directed to CLOSE the case.

      DONE and ORDERED in Chambers in Tampa, Florida, this 7th

day of November, 2018.




                                8
